Ferguson, Judge
(concurring in the result):
I am unable to make the distinction between a “statement of preference” and a “request for” an op-portunity to consult with counsel as did the convening authority and the board of review. It is certainly within the realm of possibility that the average military accused, when apprehended and interrogated, will be awed and frightened and perhaps somewhat inarticulate. I do not believe that such an accused must request legal counsel in the terms of technical nicety in order to be afforded this fundamental right. However, I concur in the result upon the grounds that a denial of this right to the accused during his first questioning had no effect upon his subsequent confession during the latter interrogation. United States v Hogan, 9 USCMA 365, 26 CMR 145.
I find myself in disagreement with the last paragraph of the principal opinion, which is apparently predicated upon the de minimis doctrine. See my dissents in United States v Cummins, 9 USCMA 669, 26 CMR 449; United States v Reams, 9 USCMA 696, 26 CMR 476; and United States v Green, 9 USCMA 728, 26 CMR 508. This requires the Court to review this sentence on an ad hoc basis. However, as the majority of this Court has approved of the use of this doctrine in adjudging the legality of sentences, I am bound by their interpretation of the law. However, I am impelled to add I do not agree that if this case were returned to the board of review for reconsideration the same sentence would necessarily be adjudged.